—Appeal from an order of the Supreme Court, Erie County (Rose H. Sconiers, J.), entered February 6, 2008. The order, inter alia, directed plaintiff to amend the summons and complaint to add all necessary parties.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs and the motion is denied in its entirety.
Same memorandum as in Town of Amherst v Rockingham Estates, LLC (56 AD3d 1298 [2008]). Present — Centra, J.P., Fahey, Peradotto, Green and Gorski, JJ.